
	
		I
		112th CONGRESS
		1st Session
		H. R. 3495
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Honda (for
			 himself, Ms. Schakowsky,
			 Ms. Berkley,
			 Mr. Grijalva,
			 Ms. Lee of California,
			 Mr. Carson of Indiana,
			 Ms. Wilson of Florida,
			 Mr. Cicilline,
			 Mr. Davis of Illinois,
			 Mr. Conyers,
			 Ms. Clarke of New York, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  market-based manufacturing incentives, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Market Based Manufacturing Incentives
			 Act of 2011.
		2.Credit for retail
			 purchase of certain domestic products
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					30E.Domestic
				manufacturing consumer credit
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for any taxable year an
				amount equal to the applicable percentage of the aggregate amount paid or
				incurred by the taxpayer for specified products during any portion such taxable
				year which is part of the eligible period.
						(b)Applicable
				percentage; eligible periodFor purposes of this section—
							(1)Applicable
				percentageThe term applicable percentage means,
				with respect to any specified product, the percentage (not less than 5 percent
				nor more than 20 percent) determined by the Commission under subsection (e)(4)
				with respect to such product.
							(2)Eligible
				periodThe term eligible period means, with
				respect to any specified product, the period (not less than 5 years nor more
				than 10 years) determined by the Commission under subsection (e)(5) with
				respect to such product.
							(3)Separate
				application to each specified productSubsection (a) shall be
				applied separately with respect to each of the specified products designated
				under subsection (e).
							(c)Specified
				productFor purposes of this section—
							(1)In
				generalThe term specified product means any
				designated domestic product—
								(A)the original use
				of which commences with the taxpayer, and
								(B)which is acquired
				by the taxpayer for use or lease, but not for resale.
								(2)Designated
				domestic productThe term designated domestic
				product means any designated product which has been certified by the
				Secretary as—
								(A)having been
				assembled in the United States, and
								(B)consisting at
				least 60 percent of components assembled or otherwise arising in the United
				States.
								(3)Designated
				productThe term designated product means the 10
				products designated by the Secretary, in consultation with the Commission,
				under subsection (e).
							(d)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property used by the taxpayer in the
				conduct of a trade or business shall be treated as a credit listed in section
				38(b) for such taxable year (and not allowed under subsection (a)).
							(2)Personal
				creditFor purposes of this
				title, the credit allowed under subsection (a) for any taxable year (determined
				after application of paragraph (1)) shall be treated as a credit allowable
				under subpart A for such taxable year.
							(e)Selection of
				designated products
							(1)In
				generalThe Secretary, in consultation with the Commission, shall
				designate 10 products for purposes of this section.
							(2)Eligible
				productsA product shall not be eligible for designation under
				this section unless—
								(A)such product
				represents a technological innovation, and
								(B)the designation of
				such product has the potential to produce substantial long-term job
				opportunities in the United States.
								(3)Criteria for
				designationIn making designations of products under this
				subsection, the Secretary shall take into consideration—
								(A)the number of jobs
				in the United States that the Secretary estimates will result (directly and
				indirectly) from the designation of such product, and
								(B)the speed with
				which such jobs are likely to be created.
								(4)Determination of
				credit percentageThe Secretary, in consultation with the
				Commission, shall determine the applicable percentage which applies for
				purposes of subsection (a) with respect to each product designated under this
				subsection. Such percentage shall not be less than 5 percent and shall not be
				more than 20 percent. Such percentage shall be determined on the basis of the
				incentive needed with respect to each such product taking into account the
				market factors with respect to such product.
							(5)Determination of
				period during which credit allowedThe Secretary, in consultation
				with the Commission, shall determine the eligible period which applies for
				purposes of subsection (a) with respect to each product designated under this
				subsection. Such period shall not be less than 5 years and shall not be more
				than 10 years. Such period shall be determined on the basis of the incentive
				needed with respect to each such product taking into account the market factors
				with respect to such product.
							(f)Other
				definitions and special rulesFor purposes of this
				section—
							(1)CommissionThe
				term Commission means the 21st Century American Manufacturing
				Commission established under section 3 of the Market Based Manufacturing Incentives Act of
				2011.
							(2)Reduction in
				basisFor purposes of this
				subtitle, the basis of any property for which a credit is allowable under
				subsection (a) shall be reduced by the amount of such credit so allowed
				(determined without regard to subsection (d)).
							(3)No double
				benefitThe amount of any
				deduction or other credit allowable under this chapter with respect to any
				property shall be reduced by the amount of the credit allowed under subsection
				(a) for such property (determined without regard to subsection (d)).
							(4)Property used by
				tax-exempt entityIn the case
				of property whose use is described in paragraph (3) or (4) of section 50(b) and
				which is not subject to a lease, the person who sold such property to the
				person or entity using such property shall be treated as the taxpayer that
				placed such vehicle in service, but only if such person clearly discloses to
				such person or entity in a document the amount of any credit allowable under
				subsection (a) with respect to such property (determined without regard to
				subsection (d)). For purposes of subsection (d), property to which this
				paragraph applies shall be treated as property used by the taxpayer in the
				conduct of a trade or business.
							(5)Property used
				outside United States, etc., not qualifiedNo credit shall be allowable under
				subsection (a) with respect to any property referred to in section
				50(b)(1).
							(6)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit (including recapture in the case of a lease period of less than the
				economic life of the property).
							(7)Election to not
				take creditNo credit shall
				be allowed under subsection (a) for any vehicle if the taxpayer elects to not
				have this section apply to such property.
							(g)TerminationThis
				section shall not apply to property acquired after the date which is 10 years
				after the date of the enactment of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
					
						(37)the portion of the domestic manufacturing
				consumer credit to which section 30E(d)(1)
				applies.
						.
				(2)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent provided in section
				30E(f)(2).
						.
				(3)Section 6501(m) of
			 such Code is amended by inserting 30E(f)(7), after
			 30D(e)(4),.
				(4)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
					
						
							Sec. 30E. Domestic manufacturing consumer
				credit.
						
						.
				(c)GAO
			 reportThe Government Accountability Office shall, during the 3d,
			 5th, and 7th years after the effective date of the domestic manufacturing
			 consumer credit (described in subsection (d)), report to Congress on the
			 economic effects of such credit. Such report shall include the aggregate value
			 of the domestic manufacturing consumer credits determined with respect to
			 taxpayers under section 30E of the Internal Revenue Code of 1986 and an
			 estimate of the economic activity stimulated by such credits.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to property acquired after the date which is 1 year
			 after the date on which the 21st Century American Manufacturing Commission
			 makes its recommendations to the Secretary of the Treasury under section 3(b)
			 of this Act.
			3.Establishment of
			 21st Century American Manufacturing Commission
			(a)In
			 generalThere is established
			 a commission to be known as the 21st Century American Manufacturing
			 Commission.
			(b)DutiesThe
			 Commission shall conduct research regarding appropriate products to make
			 eligible for the tax credit provided by section 30E of the Internal Revenue
			 Code of 1986 and shall make recommendations to the Secretary of the Treasury
			 regarding which products should be designated for purposes of such section and
			 the applicable percentage and eligible period which should be determined with
			 respect to each such product. The commission shall make such recommendations to
			 the Secretary of the Treasury not later than 6 months after the date of the
			 enactment of this Act.
			(c)Membership
				(1)In
			 generalThe Commission shall be composed of 10 members who shall
			 be appointed by the Secretary of the Treasury or his designee not later than 30
			 days after the enactment of this Act.
				(2)Political
			 affiliationNot more than 5 members may be of the same political
			 party.
				(3)TermsEach
			 member shall be appointed for the life of the Commission.
				(4)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
				(5)Pay of
			 members
					(A)In
			 generalMembers shall each be entitled to receive the daily
			 equivalent of the maximum annual rate of basic pay for grade GS–11 of the
			 General Schedule for each day (including travel time) during which they are
			 engaged in the actual performance of duties vested in the Commission.
					(B)Travel
			 expensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
					(6)Prevention of
			 conflict of interest
					(A)AgreementThe
			 Secretary of the Treasury shall not appoint any individual to be a member of
			 the Commission unless such individual has first sign an agreement with the
			 Secretary to prevent conflicts of interest. Such agreement shall include a
			 requirement that the individual comply with the provisions of subparagraph (B)
			 and shall include such penalties for failure to so comply as the Secretary
			 determines appropriate.
					(B)RequirementsA
			 member of the Commission shall not, during the 5-year period beginning on the
			 effective date of the domestic manufacturing consumer credit (described in
			 section 2(d)), hold, directly or indirectly, any interest in any person
			 associated with any designated product, any component of any designated
			 product, or any equipment to manufacture any such product or component. An
			 interest held in any fund held by such member shall be taken into account under
			 the preceding sentence unless such fund is a broad-based index fund. Any
			 interest held by such member prior to the beginning of such 5-year period which
			 is not (consistent with the requirements of this subparagraph) permitted to be
			 held during such period, shall be disposed of prior to such period.
					(d)ChairpersonThe
			 Chairperson of the Commission shall be designated by the Secretary of the
			 Treasury (or his designee) at the time of appointment.
			(e)StaffAny staff of the Commission shall be
			 appointed subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and shall be paid in accordance with
			 the provisions of chapter 51 and subchapter III of chapter 53 of that title
			 relating to classification and General Schedule pay rates.
			(f)Termination
				(1)In
			 generalExcept as provided in paragraph (2), the Commission shall
			 terminate 30 days after making recommendations to the Secretary of the Treasury
			 described in subsection (b).
				(2)ExtensionAt
			 the request of the Secretary of the Treasury or his designee, the Commission
			 shall continue in existence for such period at the Secretary may request but
			 not later than 1 year after making such recommendations.
				
